DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 11/18/2021 that has been entered, wherein claims 1-16 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,245,102. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of U.S. Patent No. 11,245,102 recites the limitations of An organic light-emitting diode (OLED) display, comprising: 
a substrate; 
a scan line formed over the substrate and that transfers a scan signal; 
a data line and a driving voltage line that respectively transfer a data voltage and a driving voltage and that are formed over the substrate and the scan line; 
a switching transistor that includes a switching gate electrode electrically connected to the scan line, a switching source electrode electrically connected to the data line and a switching drain electrode configured to output the data voltage; 
a driving transistor that includes a driving gate electrode, a driving drain electrode, and a driving source electrode; and 
a connecting member disposed on a same layer as the driving gate electrode, wherein the driving voltage line includes a first driving voltage line that extends in a first direction and a second driving voltage line that extends in a second direction crossing the first direction, 
wherein the first driving voltage line in the first direction and the second driving voltage line in the second direction are formed as a whole, 
wherein the data line includes a first data line and a second data line separated from the first data line, wherein the connecting member electrically connects the first data line to the second data line, 
wherein a bottom surface of the first driving voltage line and a bottom surface of the second driving voltage line directly contact a same layer, 
wherein the first data line and the second data line are disposed at a same layer as the second driving voltage line, and the connecting member crosses and overlaps the second driving voltage line, and 
wherein the bottom surface of the connecting member directly contacts a same layer as a bottom surface of the switching gate electrode and the driving gate electrode.

However since claim 1 of U.S. Patent No. 11,245,102  recites additional limitations which are not recited in claim 1 of the instant application, claim 1 of the instant application is broader than claim 1 of U.S. Patent No. 11,245,102  and is therefore obvious over claim 1 of the instant application. 

Regarding claim 2, claim 2 of U.S. Patent No. 11,245,102 recites the display of claim 1, further comprising: 
a semiconductor layer disposed on the substrate and including a switching channel and a driving channel separated from each other; and 
a first gate insulating layer at least partially covering the semiconductor layer, wherein the switching gate electrode and the driving gate electrode are disposed on the first gate insulating layer and at least partially overlap the switching channel and the driving channel, respectively.

Regarding claim 3, claim 4 of U.S. Patent No. 11,245,102 recites the display of claim 2, wherein the driving channel has at least one curved portion.

Regarding claim 4, claim 1 of U.S. Patent No. 11,245,102 recites the display of claim 1, further comprising: 
a storage capacitor that includes a first storage electrode and a second storage electrode, and 
an OLED electrically connected to the driving drain electrode.

Regarding claim 5, claim 3 of U.S. Patent No. 11,245,102 recites the display of claim 4, wherein the second storage electrode and the driving gate electrode at least partially overlap each other.

Regarding claim 6, claim 5 of U.S. Patent No. 11,245,102 recites the display of claim 4, further comprising: a second gate insulating layer that at least partially covers the switching gate electrode, the driving gate electrode, and the connecting member; an interlayer insulating layer that at least partially covers the data line and the driving voltage line; and 
a passivation layer formed between the interlayer insulating layer and the OLED, wherein the data line and the driving voltage line are formed between the second gate insulating layer and the interlayer insulating layer.

Regarding claim 7, claim 6 of U.S. Patent No. 11,245,102 recites the display of claim 4, further comprising: 
an initialization voltage line; and 
a transistor that initializes an anode of the OLED and that includes a gate electrode, a source electrode connected to the anode of the OLED, and a drain electrode connected to the initialization voltage line.

Regarding claim 8, claim 7 of U.S. Patent No. 11,245,102 recites the display of claim 7, further comprising: a control line connected to the gate electrode of the transistor that initializes the anode of the OLED.

Regarding claim 9, claim 8 of U.S. Patent No. 11,245,102 recites an organic light-emitting diode (OLED) display comprising: 
a substrate; 
a data line and a driving voltage line each formed over the substrate and that respectively transfer a data voltage and a driving voltage; 
a driving transistor that includes a driving drain electrode, a driving gate electrode, and a driving source electrode; and 
a connecting member disposed on a same layer as the driving gate electrode, 
wherein the driving voltage line includes a first driving voltage line that extends in a first direction and a second driving voltage line that extends in a second direction crossing the first direction, 
wherein the first driving voltage line in the first direction and the second driving voltage line in the second direction are connected to and cross each other and form a mesh structure, 
wherein the data line includes a first data line and a second data line separated from the first data line, 
wherein the connecting member electrically connects the first data line to the second data line, 
wherein a bottom surface of the first driving voltage line and a bottom surface of the second driving voltage line directly contact a same layer, 
wherein the first data line and the second data line are disposed at a same layer as the second driving voltage line, and the connecting member crosses and overlaps the second driving voltage line, and 
wherein the bottom surface of the connecting member directly contacts a same layer as a bottom surface of the driving gate electrode.

However since claim 8 of U.S. Patent No. 11,245,102  recites additional limitations which are not recited in claim 9 of the instant application, claim 9 of the instant application is broader than claim 8 of U.S. Patent No. 11,245,102  and is therefore obvious over claim 8 of U.S. Patent No. 11,245,102.

Regarding claim 10, claim 9 of U.S. Patent No. 11,245,102 recites the display of claim 9, further comprising: 
a semiconductor layer disposed on the substrate and including a driving channel; and 
a first gate insulating layer at least partially covering the semiconductor layer; 
wherein the driving gate electrode is disposed on the first gate insulating layer and at least partially overlaps the driving channel.

Regarding claim 11, claim 10 of U.S. Patent No. 11,245,102 recites the display of claim 10, further comprising: 
a storage capacitor that includes a first storage electrode and a second storage electrode, and an OLED electrically connected to the driving drain electrode.

Regarding claim 12, claim 10 of U.S. Patent No. 11,245,102 recites the display of claim 11, further comprising: 
a second gate insulating layer that at least partially covers the driving gate electrode, and the connecting member; 
an interlayer insulating layer that at least partially covers the data line and the driving voltage line; and 
a passivation layer formed between the interlayer insulating layer and the OLED, wherein the data line and the driving voltage line are formed between the second gate insulating layer and the interlayer insulating layer.

Regarding claim 13, claim 11 of U.S. Patent No. 11,245,102 recites the display of claim 12, wherein the second storage electrode and the driving gate electrode at least partially overlap each other.

Regarding claim 14, claim 12 of U.S. Patent No. 11,245,102 recites the display of claim 12, wherein the driving channel has at least one curved portion.

Regarding claim 15, claim 13 of U.S. Patent No. 11,245,102 recites the display of claim 12, further comprising: a initialization voltage line; and a transistor that initializes an anode of the OLED and that includes a gate electrode, a source electrode connected to the anode of the OLED, and a drain electrode connected to the initialization voltage line.

Regarding claim 16, claim 14 of U.S. Patent No. 11,245,102 recites the display of claim 15, further comprising: 
a control line connected to the gate electrode of the transistor that initializes the anode of the OLED.

Claims 1, 3-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,899,634. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claim 1, claim 1 of U.S. Patent No. 9,899,634 recites the limitations of An organic light-emitting diode (OLED) display, comprising: 
a substrate; 
a scan line formed over the substrate and that transfers a scan signal; 
a data line and a driving voltage line that respectively transfer a data voltage and a driving voltage and that are formed over the substrate and the scan line; 
a switching transistor that includes a switching gate electrode electrically connected to the scan line, a switching source electrode electrically connected to the data line and a switching drain electrode configured to output the data voltage; 
a driving transistor that includes a driving gate electrode, a driving drain electrode, and a driving source electrode; and 
a connecting member disposed on a same layer as the driving gate electrode, wherein the driving voltage line includes a first driving voltage line that extends in a first direction and a second driving voltage line that extends in a second direction crossing the first direction, 
wherein the first driving voltage line in the first direction and the second driving voltage line in the second direction are formed as a whole, 
wherein the data line includes a first data line and a second data line separated from the first data line, wherein the connecting member electrically connects the first data line to the second data line, 
wherein a bottom surface of the first driving voltage line and a bottom surface of the second driving voltage line directly contact a same layer, 
wherein the first data line and the second data line are disposed at a same layer as the second driving voltage line, and the connecting member crosses and overlaps the second driving voltage line, and 
wherein the bottom surface of the connecting member directly contacts a same layer as a bottom surface of the switching gate electrode and the driving gate electrode.

However since claim 1 of U.S. Patent No. 9,899,634  recites additional limitations which are not recited in claim 1 of the instant application, claim 1 of the instant application is broader than claim 1 of U.S. Patent No. 9,899,634 and is therefore obvious over claim 1 of the instant application. 

Regarding claim 3, claim 3 of U.S. Patent No. 9,899,634 recites the display of claim 2, wherein the driving channel has at least one curved portion.

Regarding claim 4, claim 1 of U.S. Patent No. 9,899,634 recites the display of claim 1, further comprising: 
a storage capacitor that includes a first storage electrode and a second storage electrode, and 
an OLED electrically connected to the driving drain electrode.

Regarding claim 2, claim 3 of U.S. Patent No. 9,899,634  recites the display of claim 4, wherein the second storage electrode and the driving gate electrode at least partially overlap each other.

Regarding claim 6, claim 4 of U.S. Patent No. 9,899,634 recites the display of claim 4, further comprising: a second gate insulating layer that at least partially covers the switching gate electrode, the driving gate electrode, and the connecting member; an interlayer insulating layer that at least partially covers the data line and the driving voltage line; and 
a passivation layer formed between the interlayer insulating layer and the OLED, wherein the data line and the driving voltage line are formed between the second gate insulating layer and the interlayer insulating layer.

Claim 9, 11 and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 9,899,634  in view of Lee et al. (US 2009/0128018 A1) as cited in the IDS of 11/18/2021. 
Regarding claim 9, claim 5 of U.S. Patent No. 9,899,634 recites an organic light-emitting diode (OLED) display comprising: 
a substrate; 
a data line and a driving voltage line each formed over the substrate and that respectively transfer a data voltage and a driving voltage; 
a driving transistor that includes a driving drain electrode, a driving gate electrode, and a driving source electrode; and 
a connecting member disposed on a same layer as the driving gate electrode, 
wherein the driving voltage line includes a first driving voltage line that extends in a first direction and a second driving voltage line that extends in a second direction crossing the first direction, 
wherein the data line includes a first data line and a second data line separated from the first data line, 
wherein the connecting member electrically connects the first data line to the second data line, 
wherein a bottom surface of the first driving voltage line and a bottom surface of the second driving voltage line directly contact a same layer, 
wherein the first data line and the second data line are disposed at a same layer as the second driving voltage line, and the connecting member crosses and overlaps the second driving voltage line, and 
wherein the bottom surface of the connecting member directly contacts a same layer as a bottom surface of the driving gate electrode.

Claim 9 of U.S. Patent No. 11,245,102 does not recite the first driving voltage line in the first direction and the second driving voltage line in the second direction are connected to and cross each other and form a mesh structure.

Lee teaches an organic light emitting diode(Fig. 2) wherein the first driving voltage
line(192b, ¶0087) in the first direction and the second driving voltage line(192a, ¶0087)
in the second direction are connected to and cross each other and form a mesh
structure(]0088). It would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention to modify the device of Claim 9 of U.S.
Patent No. 9,899,634 so that the first driving voltage line in the first direction and the
second driving voltage line in the second direction are connected to and cross each
other and form a mesh structure, as taught by Lee, in order to increase the aperture
ratio(¶0090) and prevent signal delay(¶0091).

Regarding claim 10, claim 9 of U.S. Patent No. 11,245,102 recites the display of claim 9, further comprising: 
a semiconductor layer disposed on the substrate and including a driving channel; and 
a first gate insulating layer at least partially covering the semiconductor layer; 
wherein the driving gate electrode is disposed on the first gate insulating layer and at least partially overlaps the driving channel.

Regarding claim 11, claim 5 of U.S. Patent No. 9,899,634 recites the display of claim 10, further comprising: 
a storage capacitor that includes a first storage electrode and a second storage electrode, and an OLED electrically connected to the driving drain electrode.

Regarding claim 12, claim 6 of U.S. Patent No. 9,899,634 recites the display of claim 11, further comprising: 
a second gate insulating layer that at least partially covers the driving gate electrode, and the connecting member; 
an interlayer insulating layer that at least partially covers the data line and the driving voltage line; and 
a passivation layer formed between the interlayer insulating layer and the OLED, wherein the data line and the driving voltage line are formed between the second gate insulating layer and the interlayer insulating layer.

Allowable Subject Matter
Claims 1-16 would be allowable following the filing of a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome the nonstatutory double patenting rejections over U.S. Patent No. 11,245,102 and U.S. Patent No. 9,899,634, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the connecting member crosses and overlaps the second driving voltage line, and 
wherein the bottom surface of the connecting member directly contacts a same layer as a bottom surface of the switching gate electrode and the driving gate electrode”.

Claims 2-8 depend on claim 1 and inherit its allowable subject matter.


Regarding independent claim 9, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “the connecting member crosses and overlaps the second driving voltage line, and 
wherein the bottom surface of the connecting member directly contacts a same layer as a bottom surface of the switching gate electrode and the driving gate electrode”.

Claims 10-16 depend on claim 1 and inherit its allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin (US 2016/0307937 A1) Discloses a display device.
Yang (US 2006/0097261 A1) Discloses a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892